

Exhibit 10.2


LECTEC CORPORATION
NON–QUALIFIED STOCK OPTION AGREEMENT
 
This Non–Qualified Stock Option Agreement (the “Agreement”), made as of this 1st
day of June, 2010 (the “Effective Date”), by and between LecTec Corporation, a
Minnesota corporation (the “Company”), and Greg Freitag, a resident of
Minneapolis, Minnesota (the “Optionee”).


1.           Grant of Option.  The Company hereby grants to Optionee the right
and option (the “Option”) to purchase all or any part of an aggregate of 125,000
shares (the “Shares”) of the common stock, par value $0.01 per share (the
“Common Stock”), of the Company at the price of $3.50 per Share on the terms and
conditions set forth herein.  It is understood and agreed that such price is not
less than 100% of the fair market value of a share of Common Stock on the date
of this Agreement.  The Option is not intended to qualify as an incentive stock
option within the meaning of Section 422A of the Internal Revenue Code of 1986,
as amended (the “Code”).


2.           Duration and Exerciseability.  The Option may not be exercised by
Optionee except as set forth herein, and the Option shall in all events
terminate ten (10) years from the Effective Date.  Subject to the other terms
and conditions set forth herein, the Option shall vest and may be exercised by
Optionee in cumulative installments as follows:


On or after each of the following dates
     
Percentage of Shares as to
which the Option is exercisable
 
90th day following the Effective Date
    20 %
180th day following the Effective Date
    20 %
270th day following the Effective Date
    20 %
360th day following the Effective Date
    20 %
450th day following the Effective Date
    20 %



During the lifetime of Optionee, the Option shall be exercisable only by
Optionee.  The vesting of the Option is subject to acceleration under the
circumstances described in Sections 3 and 4.


3.           Effect of Termination of Relationship with the Company.
 
(a)           In the event that Optionee shall cease to be employed by the
Company, for any reason other than by the Company for Cause (as defined below)
or due to Optionee’s death or disability, Optionee shall have the right to
exercise the Option at any time within twelve (12) months after such termination
of employment to the extent of the full number of Shares Optionee was entitled
to purchase under the Option on the date of termination, subject to the
condition that the Option shall not be exercisable after the expiration of its
term.

 
 

--------------------------------------------------------------------------------

 
 
(b)           In the event that Optionee shall cease to be employed by the
Company by reason of Optionee’s termination by the Company for Cause (as defined
below), the Option shall terminate as of the date of the misconduct and shall
not be exercisable thereafter.
 
(c)           If Optionee shall die while employed by the Company, or within
three (3) months after termination of his employment with the Company for any
reason other than by the Company for Cause, or if Optionee’s employment with the
Company is terminated because the Optionee has become disabled within the
meaning of Section 22(e)(3) of the Code, and Optionee shall not have fully
exercised the Option, the Option may be exercised at any time within twelve (12)
months after the date of Optionee’s death or termination of employment because
of disability by the legal representative or, if applicable, guardian of
Optionee or by any person to whom the Option is transferred by will or the
applicable laws of descent and distribution to the extent of the full number of
Shares Optionee was entitled to purchase under the Option on the date of death
(or termination of his employment, if earlier) or termination of Optionee’s
employment because of disability and subject to the condition that the Option
shall not be exercisable after the expiration of its term.


4.           Effect of Change in Control and Termination.


(a)                 Notwithstanding the vesting schedule set forth in Section 2
of this Agreement, the entire Option shall vest and be immediately exercisable
in the event that there shall have been a Change in Control of the Company (as
defined below) and Optionee’s employment by the Company shall have been
terminated within 15 months following the Change in Control of the Company for
any reason other than (i) because of Optionee’s death, (ii) by the Company for
Cause (as defined below) or (iii) by Optionee other than for Good Reason (as
defined below).
 
(b)                 For purposes of this Agreement, a “Change in Control of the
Company” shall be deemed to have occurred if (i) a change in control occurs of a
nature that would be required to be reported in response to Item 6(e) of
Schedule 14A of Regulation 14A promulgated under the Securities Exchange Act of
1934, as amended (the “Exchange Act”), whether or not the Company is then
subject to such reporting requirement; (ii) any “person” or “group” (as such
terms are used in Sections 13(d) and 14(d) of the Exchange Act) is or becomes
the “beneficial owner” (as defined in Rule 13d–3 promulgated under the Exchange
Act), directly or indirectly, of securities of the Company representing 50% or
more of the combined voting power of the Company’s then outstanding securities;
iii) individuals who at the date hereof constitute the Board of Directors of the
Company cease for any reason to constitute at least a majority thereof (unless
the election or the nomination for election of each new director was approved by
a vote of at least a majority of the directors then still in office who were
directors at the date hereof and/or their successor directors who were
recommended or elected to succeed a beginning director by at least a majority of
the directors who were directors at the date hereof); or (iv) the shareholders
of the Company approve (A) any consolidation or merger of the Company in which
the Company is not the continuing or surviving corporation or pursuant to which
shares of Company stock would be converted into cash, securities or other
property, other than a merger of the Company in which shareholders immediately
prior to the merger have the same proportionate ownership of stock of the
surviving corporation immediately after the merger; (B) any sale, lease,
exchange or other transfer (in one transaction or a series of related
transactions) of all or substantially all of the assets of the Company; or (C)
any plan of liquidation or dissolution of the Company.

 
 

--------------------------------------------------------------------------------

 
 
(c)                 For purposes of this Agreement, termination by the Company
of Optionee’s employment for “Cause” shall mean termination upon (i) the willful
and continued failure by Optionee to substantially perform his duties with the
Company (other than any such failure resulting from his disability or from
termination by Optionee for Good Reason), after a demand for substantial
performance is delivered to Optionee that specifically identifies the manner in
which the Company believes that Optionee has not substantially performed his
duties, and Optionee has failed to resume substantial performance of his duties
on a continuous basis within 30 days of receiving such demand, (ii) the willful
engaging by Optionee in conduct which is demonstrably and materially injurious
to the Company, monetarily or otherwise or (iii) Optionee’s conviction of a
felony.  For purposes of this Section 4(c), no act, or failure to act, on
Optionee’s part shall be deemed “willful” unless done, or omitted to be done, by
Optionee not in good faith and without reasonable belief that his action or
omission was in the best interest of the Company.  Failure to perform duties
with the Company during any period of disability shall not constitute Cause.
 
(d)                 For purposes of this Agreement, termination by Optionee of
his employment for “Good Reason” shall mean termination within 15 months
following a Change in Control of the Company upon the occurrence of any one or
more of the following:
 
(i) the assignment to Optionee of any duties inconsistent in any respect with
his position (including status, offices, titles, and reporting requirements),
authorities, duties, or other responsibilities as in effect immediately prior to
the Change in Control of the Company or any other action of the Company which
results in a diminishment in such position, authority, duties, or
responsibilities, other than an insubstantial and inadvertent action which is
remedied by the Company promptly after receipt of notice thereof given by
Optionee;
 
(ii) a reduction by the Company in Optionee’s base salary as in effect on the
date hereof and as the same shall be increased from time to time hereafter; and
 
(iii) the failure by the Company to (A) continue in effect any material
compensation or benefit plan, program, policy or practice in which Optionee was
participating at the time of the Change in Control of the Company or (B) provide
Optionee with compensation and benefits at least equal (in terms of benefit
levels and/or reward opportunities) to those provided for under each employee
benefit plan, program, policy and practice as in effect immediately prior to the
Change in Control of the Company (or as in effect following the Change in
Control of the Company, if greater).
 
Optionee’s right to terminate his employment pursuant to this Section 4(d) shall
not be affected by his incapacity due to physical or mental illness.  Optionee’s
continued employment shall not constitute consent to, or a waiver of rights with
respect to, any circumstance constituting Good Reason hereunder.

 
 

--------------------------------------------------------------------------------

 
 
(e)                 Any purported termination of Optionee’s employment by the
Company or by Optionee (other than by reason of Optionee’s death) within 15
months following the month in which a Change in Control of the Company occurs,
shall be communicated by Notice of Termination to the other party hereto.  For
purposes of this Agreement, a “Notice of Termination” shall mean a written
notice which shall indicate the specific termination provision in this Agreement
relied upon and the Date of Termination (as defined below) and shall set forth
in reasonable detail the facts and circumstances claimed to provide a basis for
termination of Optionee’s employment under the provision so indicated.
 
(f)                 For purposes of this Agreement, “Date of Termination” shall
mean the date specified in the Notice of Termination (except in the case of
Optionee’s death, in which case Date of Termination shall be the date of death);
provided, however, that if Optionee’s employment is terminated by the Company
other than for Cause, the date specified in the Notice of Termination shall be
at least 30 days from the date the Notice of Termination is given to Optionee
and if Optionee’s employment is terminated by Optionee for Good Reason, the date
specified in the Notice of Termination shall not be more than 60 days from the
date the Notice of Termination is given to the Company.
 
(g)                 Any termination of Optionee’s employment by the Company
without Cause prior to a Change in Control of the Company which occurs at the
request or insistence of any person (other than the Company) related to the
Change in Control of the Company shall be deemed to have occurred after the
Change in Control of the Company for purposes of this Agreement.
 
5.           Manner of Exercise.


(a)           The Option may only be exercised by Optionee or other proper party
within the option period by delivering written notice of exercise to the Company
at its principal executive office.  The notice shall state the number of Shares
as to which the Option is being exercised and shall be accompanied by payment in
full of the option price for all of the Shares designated in the notice.


(b)           Optionee may, at the Company’s election, pay the option price in
cash, by check (bank check, certified check or personal check) or by any other
means approved by the Board of Directors of the Company (the “Board”) in its
discretion.


(c)           The exercise of the Option is contingent upon receipt from
Optionee (or other proper person exercising the Option) of a representation
that, at the time of such exercise, it is Optionee’s intention to acquire the
Shares being purchased for investment and not with a view to the distribution or
sale thereof within the meaning of the Securities Act of 1933, as amended (the
“Securities Act”); provided, however, that the receipt of such representation
shall not be required upon exercise of the Option if, at the time of such
exercise, the issuance of the Shares subject to the Option shall have been
properly registered under the Securities Act and all applicable state securities
laws.  Such representation shall be in writing and in such form as the Company
may reasonably request.  The certificate representing the Shares so issued for
investment shall be imprinted with an appropriate legend setting forth all
applicable restrictions on their transferability.

 
 

--------------------------------------------------------------------------------

 


6.           Adjustments.  If there shall be any change in the Common Stock
through merger, consolidation, reorganization, recapitalization, stock dividend,
stock split or other change in the corporate structure of the Company,
appropriate adjustments shall be made by the Board in the number of Shares and
the price per Share of the Shares subject to this Option in order to prevent
dilution or enlargement of option rights granted hereunder.


7.           Miscellaneous.


(a)           This Agreement contains all of the terms governing this grant, and
this Agreement is intended to be complete, final and conclusive.
 
(b)           This Agreement shall not confer on Optionee any right with respect
to continuance of employment by the Company or any of its subsidiaries, nor will
it interfere in any way with the right of the Company to terminate such
employment at any time.  Optionee shall have none of the rights of a shareholder
with respect to the Shares until such Shares shall have been issued to him or
her upon exercise of the Option.
 
(c)           The Company shall at all times during the term of the Option
reserve and keep available such number of Shares as will be sufficient to
satisfy the requirements thereof.  The exercise of all or any part of the Option
shall only be effective at, and may be deferred until, such time as the sale of
the Shares pursuant to such exercise will not violate any federal or state
securities laws, it being understood that the Company shall have no obligation
to register the issuance or sale of the Shares for such purpose.
 
(d)           This Option may not be transferred, except by will or the laws of
descent and distribution to the extent provided in Section 3(c) or pursuant to a
qualified domestic relations order as defined by the Code.


(e)           The Board may amend the terms and conditions of this Agreement,
accelerate the exercisability of the Option, and waive any conditions of or
rights of the Company under this Agreement, prospectively or
retroactively.  Notwithstanding the foregoing, except as otherwise provided in
this Agreement, the Board may not amend, alter, suspend, discontinue or
terminate this Agreement, prospectively or retroactively, if such action would
adversely affect the rights of Optionee, without the consent of the Optionee (or
such other person entitled to hold this Option pursuant to Section 3(c) above).


(g)           In order to comply with all applicable federal or state income tax
laws or regulations, the Company may take such action as it deems appropriate to
ensure that all applicable federal or state payroll, withholding, income or
other taxes, which are the sole and absolute responsibility of the Optionee, are
withheld or collected from such Optionee.  In order to assist an Optionee in
paying all or a portion of the federal and state taxes to be withheld or
collected upon exercise of the Option, the Board, in its discretion and subject
to such additional terms and conditions as it may adopt, may permit the Optionee
to satisfy such tax obligation by (i) electing to have the Company withhold a
portion of the Shares otherwise to be delivered upon exercise or receipt of (or
the lapse of restrictions relating to) such Option with a Fair Market Value (as
defined below) equal to the amount of such taxes or (ii) delivering to the
Company Shares other than Shares issuable upon exercise such Option with a Fair
Market Value equal to the amount of such taxes. The election, if any, must be
made on or before the date that the amount of tax to be withheld is
determined.  For purposes of this Agreement, “Fair Market Value” shall mean,
with respect to property (including without limitation any Shares), the fair
market value of such property determined by such methods or procedures as shall
be established from time to time by the Board.  Notwithstanding the foregoing,
unless otherwise determined by the Board, the Fair Market Value of Shares as of
a given date shall be, if the Shares are then quoted on the Over–the–Counter
Bulletin Board (“OTCBB”), the closing price as reported on the OTCBB on such
date or, if the OTCBB is not open for trading on such date, on the most recent
preceding date when it is open for trading.
 

--------------------------------------------------------------------------------


 
(h)           The validity, construction and effect of the terms of this
Agreement and any rules and regulations relating to this Agreement shall be
determined in accordance with the laws of the State of Minnesota.


(i)           If any provision of this Agreement is or becomes or is deemed to
be invalid, illegal or unenforceable in any jurisdiction or would disqualify the
Option under any law deemed applicable by the Company, such provision shall be
construed or deemed amended to conform to applicable laws, or if it cannot be so
construed or deemed amended without, in the determination of the Company,
materially altering the purpose or intent of the Agreement, such provision shall
be stricken from this Agreement, and the remainder of the Agreement shall remain
in full force and effect.


(j)           This Agreement shall not create or be construed to create a trust
or separate fund of any kind or a fiduciary relationship between the Company or
any affiliate of the Company and the Optionee or any other person.


(k)           No fractional shares of Common Stock shall be issued or delivered
pursuant to this Agreement, and the Company shall determine whether cash shall
be paid in lieu of any fraction share or whether such fractional share or any
rights thereto shall be canceled, terminated or otherwise eliminated.


(Remainder of this page intentionally left blank; signature page follows)

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the Effective Date.


LECTEC CORPORATION
   
By:
/s/ Judd A. Berlin
 
Judd A. Berlin, Chairman of the Board
   
OPTIONEE
   
/s/ Greg Freitag
Greg Freitag


 
 

--------------------------------------------------------------------------------

 